Citation Nr: 1241129	
Decision Date: 12/03/12    Archive Date: 12/12/12

DOCKET NO.  10-01 944	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Entitlement to service connection for degenerative joint disease of the left knee.

2.  Entitlement to service connection for degenerative joint disease of the left hip.

3.  Entitlement to service connection for degenerative joint disease of the cervical spine.

4.  Entitlement to service connection for left elbow bursitis.

5.  Entitlement to service connection for inguinal hernia.

6.  Entitlement to service connection for renal cysts.

7.  Entitlement to service connection for gastroesophageal reflux disease.

8.  Entitlement to service connection for bilateral shin splints.  


REPRESENTATION

Appellant represented by:	Missouri Veterans Commission


ATTORNEY FOR THE BOARD

S.J. Janec, Counsel


INTRODUCTION

The Veteran had active military service from September 1986 to September 1989; he served in the Army National Guard from February 2003 to July 2004, and August 2005 to August 2008.

These matters are before the Board of Veterans' Appeals (Board) on appeal from a September 2009 rating decision of the St. Louis, Missouri, Regional Office (RO) of the Department of Veterans Affairs (VA) that, in relevant part, denied service connection for degenerative joint disease of the left knee, degenerative joint disease of the left hip, degenerative joint disease of the cervical spine, left elbow bursitis, inguinal hernia, renal cysts, gastroesophageal reflux disease, bilateral shin splints, and diverticulosis.  The Veteran filed a notice of disagreement with the denials and he was provided a statement of the case in November 2009.  He did not include the issue of entitlement to service connection for diverticulosis in his January 2010 substantive appeal.  Hence, that issue was not certified to the Board and is not in appellate status.  It will not be addressed herein.  

In a November 2009 rating decision, the RO granted service connection for obstructive sleep apnea, degenerative joint disease of the thoracolumbar spine, degenerative joint disease of the left shoulder, hypertension, and degenerative joint disease of the right knee.  In a March 2010 rating decision, the RO granted service connection for bilateral hearing loss and tinnitus.  The Veteran has not expressed disagreement with the ratings assigned for these disabilities.  Hence, the issues are not in appellate status and will not be addressed herein.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, D.C.  VA will notify the appellant if further action is required.


REMAND

In a January 2010 statement the Veteran requested a hearing at the RO before a Decision Review Officer (DRO) before the case was sent to the Board.  In a June 2012 document, it was noted that the Veteran still wanted such hearing.  A hearing was scheduled in July 2012; however, a DRO indicated that there was a scheduling conflict.  The Veteran was subsequently scheduled for a hearing before a DRO in September 2012.  Three days prior to the hearing date, the Veteran's representative indicated that the Veteran was unable to keep his scheduled hearing date because his car was in the shop.  He noted that the Veteran was drafting a statement and requested that he be afforded a period of 60-days prior to the transfer of the case to the Board.  However, a supplemental statement of the case was issued 10 days later, and the case was certified to the Board 35 days after that.  

There is no clear indication that either the Veteran or his representative officially canceled or formally withdrew his DRO hearing request.  The September 2012 document merely noted that he was unable to keep the September 2012 hearing date due to car problems.  Notably, the document requested a period of 60 days before the case was transferred to the Board, and such request was not honored.  Moreover, the Veteran's statement related to his pending appeal was not received in the record.  In light of these facts, the Board finds that the Veteran's DRO hearing request remains pending.  Since the veteran's request for a hearing before a DRO was not appropriately accomplished, and not officially withdrawn in writing, the Board finds that a remand is required to ensure due process requirements are satisfied.  See 38 C.F.R. § 3.103(c) (2012).  


Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran to inquire whether a DRO hearing is still desired.  If so, schedule a DRO hearing at the earliest available opportunity.  If such hearing is no longer desired, please document such in a "Report of Contact," or ask the Veteran and his representative to provide written notice of the withdrawal.  

2.  After undertaking any development deemed essential after any hearing is held, or after notice of withdrawal of the hearing request is received, the RO should readjudicate the claims for service connection.  If any of the determinations remain adverse to the Veteran, he and his representative should be provided a supplemental statement of the case, and given an opportunity to respond.  

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).  



_________________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).  

